                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MARCUS J CRAWLEY,                                 Case No. 19-cv-05433-EMC
                                   8                      Plaintiff,
                                                                                             ORDER GRANTING DEFENDANT’S
                                   9                v.                                       MOTION TO DISMISS; AND
                                                                                             DENYING IN PART PLAINTIFF’S
                                  10       CITY OF OAKLAND,                                  MOTION TO STRIKE
                                  11                      Defendant.                         Docket Nos. 12, 18
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff Marcus Crawley has filed suit against the City of Oakland (“City”).1 Currently
                                  15   pending before the Court is the City’s motion to dismiss and Mr. Crawley’s related motion to
                                  16   strike. Having considered the parties’ briefs and accompanying submissions, the Court finds the
                                  17   motions suitable for disposition without oral argument and thus VACATES the hearing on the
                                  18   motion. The Court hereby GRANTS the motion to dismiss and DENIES in part the motion to
                                  19   strike.
                                  20                        I.         FACTUAL & PROCEDURAL BACKGROUND
                                  21             Although the complaint is not a model of clarity, Mr. Crawley has, in his opposition to the
                                  22   pending motion to dismiss, given further details explaining the basis of his lawsuit. Taken
                                  23   together, the complaint and opposition brief indicate as follows: (1) in November 2016, the City
                                  24   voters passed a bond measure known as Measure KK; (2) Mr. Crawley sued the City in state court
                                  25   challenging Measure KK but, ultimately, was not successful in that litigation, including through
                                  26   the appeals process; (3) his current lawsuit – in federal court – is predicated on the claim that the
                                  27
                                       1
                                  28    He also named the California Attorney General as a defendant but subsequently stipulated to his
                                       dismissal. See Docket No. 21-22 (stipulation and order).
                                   1   state courts (both superior and appellate) failed to address a specific argument he made before

                                   2   them regarding the measure and therefore the state courts deprived him of his due process rights.

                                   3   See, e.g., Compl. at 4 (“The [Measure] KK Cause of Action has not received a due process

                                   4   hearing.”); Opp’n at 4 (“The Court Order SKIPPED the Decision on Petition’s First Cause of

                                   5   Action.”); Opp’n at 11 (“The state Court Order/Judgement failed to decide . . . the issue . . . .”).

                                   6                                         II.       DISCUSSION

                                   7          The City initially moved to dismiss Mr. Crawley’s complaint on two grounds: (1) the

                                   8   Rooker-Feldman doctrine and (2) res judicata. After Mr. Crawley filed his opposition and

                                   9   clarified the basis of his complaint, the City narrowed its argument in favor of dismissal to the

                                  10   Rooker-Feldman doctrine.2

                                  11          The Rooker-Feldman doctrine is based on Rooker v. Fidelity Trust Co., 263 U.S. 413

                                  12   (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). “[T]he
Northern District of California
 United States District Court




                                  13   Rooker-Feldman doctrine . . . , in general terms, prevents ‘a party losing in state court . . . from

                                  14   seeking what in substance would be appellate review of the state judgment in a United States

                                  15   district court.’” Henrichs v. Valley View Dev., 474 F.3d 609, 611 (9th Cir. 2007).

                                  16                  Essentially, the doctrine bars “state-court losers complaining of
                                                      injuries caused by state-court judgments rendered before the district
                                  17                  court proceedings commenced” from asking district courts to review
                                                      and reject those judgments. Absent express statutory authorization,
                                  18                  only the Supreme Court has jurisdiction to reverse or modify a state
                                                      court judgment. The clearest case for dismissal based on the
                                  19                  Rooker-Feldman doctrine occurs when “a federal plaintiff asserts as
                                                      a legal wrong an allegedly erroneous decision by a state court, and
                                  20                  seeks relief from a state court judgment based on that decision . . . .”
                                  21

                                  22   2
                                         Presumably, the City no longer asserts res judicata because the current federal complaint – as
                                  23   clarified by Mr. Crawley – challenges the state courts’ actions which took place after he filed suit
                                       in state court. See L.A. Branch NAACP v. L.A. Unified Sch. Dist., 750 F.2d 731, 739 (9th Cir.
                                  24   1984) (“The scope of litigation is framed by the complaint at the time it is filed. The rule that a
                                       judgment is conclusive as to every matter that might have been litigated ‘does not apply to new
                                  25   rights acquired pending the action which might have been, but which were not, required to be
                                       litigated.’”); FMC Corp. v. Up-Right, Inc., 816 F. Supp. 1455, 1461 (N.D. Cal. 1993) (“Res
                                  26   Judicata attaches only to claims available at the time of filing the original complaint.”); see also
                                       Bauerle v. City of Tucson, 234 F. App'x 607, 608 (9th Cir. 2007) (“Identity of claims is not
                                  27   satisfied for Bauerle's claims regarding three issues . . . . Claims regarding each of these issues
                                       arise out of separate transactional nuclei of facts that did not exist at the time Bauerle filed her
                                  28   amended complaint in the prior suit. Application of res judicata to these claims was therefore
                                       error.”).
                                                                                           2
                                   1   Id. at 613.

                                   2           Because it was invoking the Rooker-Feldman doctrine, the City asked the Court to take

                                   3   judicial notice of the state court rulings that had been issued, both superior and appellate. When

                                   4   Mr. Crawley filed his opposition to the City’s motion, he did not object to the request for judicial

                                   5   notice or otherwise contest the admissibility of the state court decisions. However, after the City

                                   6   filed its reply, in which it narrowed its focus to the Rooker-Feldman doctrine, Mr. Crawley filed

                                   7   the pending motion to strike, in which he argues, inter alia, that the Court cannot consider the

                                   8   (unpublished) California Court of Appeal’s decision on his state court petition.

                                   9           This motion to strike is denied. Contrary to what Mr. Crawley argues, the state court

                                  10   decision is not irrelevant. Mr. Crawley is challenging the state courts’ actions, claiming a failure

                                  11   to rule on an issue that he raised with the courts. Therefore, the Court must necessarily understand

                                  12   what the state court rulings were. In addition, the City has raised a Rooker-Feldman defense.
Northern District of California
 United States District Court




                                  13   Thus, again, the Court must necessarily understand what the state court rulings were. Cf. Fed. R.

                                  14   Civ. P. 26(b) (providing that “[p]arties may obtain discovery regarding any nonprivileged matter

                                  15   that is relevant to any party’s claim or defense”).

                                  16           Mr. Crawley also contends that the state court decision is hearsay. But hearsay is defined

                                  17   as an out-of-court statement that “a party offers in evidence to prove the truth of the matter

                                  18   asserted in the statement.” Fed. R. Evid. 801(c)(2) (emphasis added). Here, the City is not asking

                                  19   the Court to accept the truth of the matters asserted in the state court decision (e.g., the correctness

                                  20   of the state court’s analysis). Rather, the City is simply asking the Court to consider what the state

                                  21   court held, regardless of whether that holding was correct. Cf. Reyn’s Pasta Bella, LLC v. Visa

                                  22   USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking judicial notice of briefs and a hearing

                                  23   transcript filed in another lawsuit “[t]o determine what issues were actually litigated” in that

                                  24   lawsuit). Compare Bertuglia v. City of N.Y., 133 F. Supp. 3d 608, 631 n.14 (S.D.N.Y. 2015)

                                  25   (stating that, “[b]ecause Judge Zweibel's opinions are hearsay and no hearsay exception applies,

                                  26   the opinions are inadmissible on this motion for the truth of whether there was sufficient probable

                                  27   cause for the first or second indictments” and “whether there was prosecutorial misconduct”; but

                                  28   “the decisions are admissible . . . for the fact that the prosecution terminated in favor of the
                                                                                             3
                                   1   plaintiffs”). The Court therefore may consider the state appellate court order (as well as the state

                                   2   superior court order). The record before the Court thus reflects as follows.

                                   3           Mr. Crawley initiated his state court action – a petition for a writ of mandamus – in

                                   4   February 2017. See Cal. AG RJN, Ex. 1 (petition). In his petition, he asserted several causes of

                                   5   action against, inter alia, the City. (The California Attorney General was named as a real party in

                                   6   interest.)

                                   7           In the first cause of action, Mr. Crawley claimed that Measure KK violated the California

                                   8   Constitution because:

                                   9                •   the California Constitution “guarantees property owners the right to vote on all

                                  10                    property taxes,” Cal. AG RJN, Ex. 1 (Pet. ¶ 21); see also Cal. Const. art. 13C, §

                                  11                    2(c) (providing that “[n]o local government may impose, extend, or increase any

                                  12                    special tax unless and until that tax is submitted to the electorate and approved by a
Northern District of California
 United States District Court




                                  13                    two-thirds vote”);

                                  14                •   Measure KK “only stated the $600 million cost of the . . . Bond” and did not

                                  15                    “mention . . . the related property tax” that would be used to repay the bond in the

                                  16                    “‘Ballot Label’” or “‘Ballot Title’”; and

                                  17                •   Measure KK also did not state “the tax amount . . . in the ‘Title and Summary’ or in

                                  18                    ‘The Full Ballot Measure.’” Cal. AG RJN, Ex. 1 (Pet. ¶¶ 20, 24).

                                  19   According to Mr. Crawley, “the one actual statement of the tax cost” – approximately $1.2 million

                                  20   – was “buried . . . on page 4 [of the voter pamphlet] in a field of other numbers in the ‘Tax Rate

                                  21   Statement,’ where the voters were least likely to read it.” Cal. AG RJN, Ex. A (Pet. ¶ 23).

                                  22           In the third cause of action, Mr. Crawley asserted that California Election Code § 9404 is

                                  23   unconstitutional. Section 9404 is a part of Chapter 5 of the Election Code, titled “Bond Issues.”

                                  24   Section 9400 provides that the “chapter applies to all bond issues proposed by a county, city,

                                  25   district, or other political subdivision, . . . the security for which constitutes a lien on the property

                                  26   for ad valorem taxes within the jurisdiction and the proposal for which is required to be submitted

                                  27   to the voters for approval.” Cal. Elec. Code § 9400. Section 9401 provides that, “[i]n connection

                                  28   with each bond issued specified in Section 9400, a statement shall be mailed to the voters with the
                                                                                           4
                                   1   sample ballot for the bond election.” Id. § 9401(a). Certain information is required to be included

                                   2   in the statement – e.g., “[t]he best estimate . . . of the average annual tax rate that would be

                                   3   required to be levied to fund that bond issue” and “[t]he best estimate . . . of the total debt service,

                                   4   including the principal and interest, that would be required to be repaid if all the bonds are issued

                                   5   and sold.” Id. Finally, § 9404 – the statute contested by Mr. Crawley – provides that “[t]he

                                   6   Legislature declares that the essence of compliance with this chapter [on bond issues] is good faith

                                   7   in presenting to voters the most accurate available information for their use in effecting

                                   8   comparisons and exercising judgment in casting their ballots.” Cal. Elec. Code § 9404.

                                   9   According to Mr. Crawley, § 9404 is unconstitutional because, “[e]ven though Oakland apparently

                                  10   complied with Election Code § 9401, the voters were deprived of their constitutional right to vote

                                  11   on the tax” and so “[t]he conclusion must be that Election Code § 9401 conflicts with Article 13C

                                  12   § 2(d) [of the California Constitution] and is therefore unconstitutional.” Cal. AG RJN, Ex. 1 (Pet.
Northern District of California
 United States District Court




                                  13   ¶ 34).

                                  14            In response to Mr. Crawley’s petition, the City and the California Attorney General filed

                                  15   demurrers. In May 2017, the state superior court sustained the demurrers as to both the first and

                                  16   third causes of action. The superior court noted first that Measure KK had been “presented to

                                  17   voters and passed by the voters in November 2016. As a result, the court will disturb the results of

                                  18   the election only if the ballot materials are ‘so misleading and inaccurate that constitutional due

                                  19   process requires invalidation of the election.’” Cal. AG RJN, Ex. 2 (Order at 1).

                                  20            Moving on to the first cause of action asserted in the petition, the superior court stated:

                                  21                   The City disclosed that Measure KK was a tax. The ballot materials
                                                       state “The City would impose a tax based on the value of the real
                                  22                   property and improvements within the City to pay the principal and
                                                       interest on the bonds.” Measure KK was submitted to the voters and
                                  23                   the measure passed by two-thirds vote. The petition does not
                                                       identify any misstatements or omissions that are “so misleading and
                                  24                   inaccurate that constitutional due process requires invalidation of the
                                                       election.”
                                  25

                                  26   Cal. AG RJN, Ex. 2 (Order at 2).

                                  27            As for the third cause of action, the superior court found

                                  28                   no conflict between California Constitution, Article 13C, section
                                                                                           5
                                                     2(d) and Elections Code 9401-9404. The former is a requirement
                                   1                 that there be a vote and the latter concerns requirements for
                                                     disclosures related to a vote. Assuming that they concerned the
                                   2                 same subject matter, there is no facial conflict – the Election Code
                                                     states requirements that the legislature decided were reasonable for
                                   3                 permitting an informed vote. . . . There is no unconstitutionality in
                                                     Elections Code 9401-9404 that “clearly, positively, and
                                   4                 unmistakably appears.”
                                   5   Cal. AG RJN, Ex. 2 (Order at 4).

                                   6          Subsequently, Mr. Crawley appealed the superior court’s decision. The state appellate

                                   7   court affirmed. On the first cause of action, the appellate court acknowledged that “[t]he summary

                                   8   description of Measure KK printed on the ballot card and repeated at the beginning of the

                                   9   information about the measure in the voter pamphlet” did not mention that Measure KK would

                                  10   impose a tax. Crawley v. City of Oakland, No. A154348, 2019 WL 1760765, at *3 (Cal. Ct. App.

                                  11   April 22, 2019).

                                  12                 But that does not answer whether the ballot materials complied with
Northern District of California
 United States District Court




                                                     Article XIII C. They did.
                                  13
                                                     Article XIII C, section 2, subdivision (d) requires that special taxes
                                  14                 must be submitted to the electorate for approval by a two-thirds
                                                     vote. The taxes to be imposed as a result of Measure KK were
                                  15                 plainly disclosed in the bond measure summary, the city attorney's
                                                     analysis, the city auditor's analysis, and the tax rate statement in the
                                  16                 voter information pamphlet. Indeed, as the City observes,
                                                     “[l]iterally every page of the ballot materials... contain[s] references
                                  17                 to Measure KK's tax, tax rate, or property tax, and the proposed
                                                     Measure was included in the ballot materials.” The conclusion is
                                  18                 inescapable that taxes associated with Measure KK were
                                                     appropriately submitted to the electorate.
                                  19
                                                     Crawley cites (and we have found) no authority that supports his
                                  20                 claim the City was constitutionally required to explicitly state that
                                                     Measure KK would impose a tax and disclose the total debt service
                                  21                 in the ballot summary and ballot label. Nor does he or could he
                                                     plausibly claim the information provided to the voters in the
                                  22                 analyses by the city attorney, the city auditor and the city
                                                     administrator was incomplete or misleading.
                                  23
                                                     The petition alleged the City “buried” the amount of the total debt
                                  24                 service in the auditor's tax rate statement, but that allegation failed to
                                                     raise a plausible due process claim. “Determination of how much
                                  25                 process is due in a local, direct decisionmaking context – where the
                                                     complained-of irregularities consist of omissions, inaccuracies or
                                  26                 misleading statements in the ballot materials – will depend on
                                                     whether the materials, in light of other circumstances of the election,
                                  27                 were so inaccurate or misleading as to prevent the voters from
                                                     making informed choices.” In this case, the $ 1.2 billion estimate
                                  28                 for the maximum potential debt service was disclosed in the Tax
                                                                                         6
                                                       Rate Statement. Voters reading the ballot materials would readily
                                   1                   locate that figure.
                                   2   Id.

                                   3           On the third cause of action, the appellate court rejected Mr. Crawley’s contention that

                                   4   Election Code § 9404 conflicts with Article 13C of the California Constitution

                                   5                   “because it claims to provide the ‘most accurate (tax) information’
                                                       to the voters even when an agency fails to include any tax
                                   6                   information on the ballot card.” . . . As we explained in addressing
                                                       the first cause of action, nothing in article XIII C requires that the
                                   7                   tax rate or total debt service must be stated on the ballot label. As
                                                       the trial court correctly found, the constitutional provision “is a
                                   8                   requirement that there be a vote and [sections 9401 through 9404]
                                                       concern[ ] requirements for disclosures related to a vote. Assuming
                                   9                   that they concerned the same subject matter, there is no facial
                                                       conflict – the Election Code states requirements that the legislature
                                  10                   decided were reasonable for permitting an informed vote.”
                                  11   Id. at *4 (emphasis in original).

                                  12           Following the appellate court’s decision, Mr. Crawley petitioned the California Supreme
Northern District of California
 United States District Court




                                  13   Court for relief, but his petition for review was denied in July 2019. See Cal. AG RJN, Ex. 4

                                  14   (order).

                                  15                                         III.      DISCUSSION

                                  16           As noted above, Mr. Crawley’s complaint herein is that the state courts failed to rule on the

                                  17   specific issue that he raised to them during the state court proceedings and thus they violated his

                                  18   right to due process. As to what was specific issue the state courts failed to rule on, Mr. Crawley

                                  19   identifies the issue in his papers as the following: the failure of the City to disclose in the ballot or

                                  20   bond measure summary the amount of the tax (i.e., as opposed to the fact that there would be a

                                  21   tax). See, e.g., Opp’n at 5 (stating that the “legal issue has always been ‘The City must reveal the

                                  22   amount of the special tax (i.e. ‘that tax’) to the voters on the Ballot Card Statement’”); Opp’n at 7

                                  23   (stating that the “legal issue is that the amount of ‘That Tax’ must be stated on the Measure’s

                                  24   Ballot Card/Summary Statement”); Opp’n at 12 (stating that the City “might quibble that the

                                  25   Petition’s First Cause of Action only mentioned the Measure KK ‘Title & Summary’ rather than

                                  26   the ‘Ballot Card Statement’” but asserting that the two are the same “word for word”; “[t]he issue

                                  27   of the First Cause of Action was the statement that the voters vote on, not the title, label or

                                  28   designation of the statement”).
                                                                                           7
                                   1           The problem for Mr. Crawley is that, even if the state superior court did not address this

                                   2   specific issue, the state appellate court did. In fact, the appellate court explicitly rejected the

                                   3   argument. See, e.g., Crawley, 2019 WL 1760765, at *3 (“Crawley cites (and we have found) no

                                   4   authority that supports his claim the City was constitutionally required to explicitly state that

                                   5   Measure KK would impose a tax and disclose the total debt service in the ballot summary and

                                   6   ballot label.”).

                                   7           In light of that fact, the relief Mr. Crawley seeks is to reverse the California Court of

                                   8   Appeal’s express ruling on a specific issue, and thus Rooker-Feldman clearly applies. In

                                   9   Worldwide Church of God v. McNair, 805 F.2d 888 (9th Cir. 1986), the plaintiffs had sued in

                                  10   federal court on the basis that a state court judgment finding them liable for defaming a person

                                  11   was unconstitutional because the alleged defamatory statements constituted religious speech

                                  12   protected by the First Amendment. See id. at 889. The Ninth Circuit held that Rooker-Feldman
Northern District of California
 United States District Court




                                  13   barred the federal suit because the state court had “considered and rejected the plaintiff’s argument

                                  14   that the allegedly defamatory statements were protected.” Id. at 892 (adding that “[i]t would be

                                  15   impossible for the federal court to review in the abstract the plaintiff’s constitutional challenge to

                                  16   the defamation verdict”). The same principle applies here.

                                  17           The Court therefore grants the City’s motion to dismiss based on Rooker-Feldman. As to

                                  18   the remaining issues raised in Mr. Crawley’s motion to strike, they have no impact on the Court’s

                                  19   analysis above and are therefore moot.3 Finally, for purposes of clarity, the Court grants Mr.

                                  20   Crawley’s request to file a sur-reply, see Docket No. 20 (motion), but the arguments he makes

                                  21   therein do not alter the Court’s analysis above.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26
                                  27   3
                                        In the motion, Mr. Crawley also asked that the Court strike (1) a reference that the City made in
                                  28   one of its briefs to vexatious litigation and (2) a claim by the City that the only way to invalidate a
                                       ballot measure post-election is if the ballot materials are misleading and inaccurate.
                                                                                            8
                                   1                                       IV.      CONCLUSION

                                   2           For the foregoing reasons, the City’s motion to dismiss is granted. The dismissal is with

                                   3   prejudice because Rooker-Feldman bars Mr. Crawley’s lawsuit. Given Mr. Crawley’s opposition

                                   4   brief, it is evident that there is no amendment he can make to avoid the bar.

                                   5           The Clerk of the Court is instructed to enter a final judgment in accordance with this order

                                   6   and close the file in this case.

                                   7           This order disposes of Docket Nos. 12 and 18.

                                   8

                                   9           IT IS SO ORDERED.

                                  10

                                  11   Dated: November 18, 2019

                                  12
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
